DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.

Response to Amendment
Applicant’s amendment filed on July 29, 2021 has been entered.  Claims 1-14 have been amended.  As such, Claims 1-14 are currently pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0165585 to Tadepalli et al. (“Tadepalli”).
With regard to Claim 1, Tadepalli discloses a fiber-containing composite comprising a plurality of fibers and a binder composition that is polymerized from one or more reactive resin compositions.  See, e.g., Abstract, paragraph [0006], paragraph [0017], entire document.  Tadepalli discloses that the plurality of fibers can comprise glass fibers, paragraph [0020], and can include a second plurality of fibers made of a material different than glass.  Paragraph [0030].  Tadepalli teaches that polymerization takes place during an initial molding process or is fully polymerized after removal from the mold via heating.  Paragraph [0092].  With regard to Claim 2, Tadepalli discloses the fibers are reactive fibers.  Paragraph [0009].  With regard to Claims 3 and 4, Tadepalli discloses the prepreg can comprise a nonwoven mat.  Paragraph [0023].  With regard to Claims 5 and 6, Tadepalli discloses a stack of fibrous layers.  Paragraph [0010].  With regard to Claims 7-9, Tadepalli discloses using glass fibers in combination with inorganic fibers, carbon fibers, metal fibers, polymer fibers, and mineral fibers.  Paragraph [0030].  With regard to Claims 10-12, Tadepalli discloses the polymerized resin can be polyamide or polybutylene formed from monomers, such as caprolactam and cyclic butylene terephthalate.  Paragraphs [0011] to [0014].  With regard to Claims 13 and 14, Tadepalli discloses the reactive agent can comprise a coupling moiety, an initiator moiety, and a polymerization catalyst.  Paragraph [0017].  

Response to Arguments
Applicant's arguments filed July 29, 2021 have been fully considered but they are not persuasive.
Applicant argues that Tadepalli does not describe or suggest a prepreg sheet made of a fully-polymerized resin formed from a reactive resin composition as recited in Claim 1.  The Examiner disagrees.  First, with respect to the claimed material being a prepreg sheet, it is noted that the features upon which applicant relies (i.e., a prepreg sheet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant has removed the phrase “prepreg” from the pending claims.  Second, with respect to the material being fully polymerized from a reactive resin, Tadepalli teaches that polymerization takes place during an initial molding process or is fully polymerized after removal from the mold via heating.  Paragraph [0092].
Applicant argues that the prepregs of Tadepalli are made by a method where no significant polymerization takes place.  The Examiner disagrees.  Applicant has tasked the Office with finding the combined limitations of (1) a fully polymerized resin that is (2) formed from a reactive resin composition.  Tadepalli satisfies both of these limitations.  Tadepalli discloses a fully polymerized prepreg in its examples, teaching that “[t]he cured or partially cured part or product was removed from the mold and cooled if fully polymerized, or if only partially polymerized to the point of maintaining its shape and dimensions, was put into an oven having a temperature in the range of about 160 to about 170˚ C. until fully polymerized.”  Paragraph [0092] (emphasis added).  Applicant cannot single out the stage in which the composite of Tadepalli is in its initial reactive stage and simply state that it is not polymerized.  Tadepalli discloses that its reactive resin composition is fully polymerized.  As such, the limitations of Claim 1 are satisfied.  
Applicant argues that the reactive resin compositions of Tadepalli are fully polymerized only after the prepreg sheet is cut, placed into a mold, and heated to a temperature where the reactive monomers polymerize.  The Examiner agrees.  Tadepalli does disclose a polymerized final product.  However, the present claims are not directed to processing steps involving cutting a prepreg, placing it into a mold, and then heating the prepreg.  Rather, the present claims are directed to a polymerized product that is produced from a reactive resin.  This is the concept fully taught by Tadepalli.
Applicant argues that the fiber-containing prepreg sheets recited in the claims are formed by impregnating the reinforcing fibers with a lower-viscosity, reactive resin that wets the fibers before the resin is fully polymerized.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., low viscosity resin that wets the fibers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  There are no claim limitations directed to resin viscosity or the wettability of the fibers.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789